                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            4    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            5    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            7    Email: natalie.winslow@akerman.com
                                                                 Email: jamie.combs@akerman.com
                                                            8
                                                                 Attorneys for The Bank of New York Mellon fka
                                                            9    The Bank of New York, as Trustee for the
                                                                 Certificateholders of CWALT, Inc., Alternative
                                                            10   Loan Trust 2005-1CB, Mortgage Pass-Through
                                                                 Certificates, Series 2005-1CB
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12                                 UNITED STATES DISTRICT COURT
AKERMAN LLP




                                                            13                                     DISTRICT OF NEVADA
                                                            14

                                                            15   THE BANK OF NEW YORK MELLON FKA                  Case No. 2:17-cv-01030-MMD-GWF
                                                                 THE BANK OF NEW YORK, AS TRUSTEE
                                                            16   FOR THE CERTIFICATEHOLDERS OF
                                                                 CWALT, INC., ALTERNATIVE LOAN TRUST              STIPULATION AND ORDER FOR
                                                            17   2005-1CB, MORTGAGE PASS-THROUGH                  EXTENSION OF TIME TO FILE
                                                                 CERTIFICATES, SERIES 2005-1CB,                   REPLIES IN SUPPORT OF SUMMARY
                                                            18                                                    JUDGMENT MOTIONS
                                                                                  Plaintiff,
                                                            19                                                    (FIRST REQUEST)
                                                                 vs.
                                                            20
                                                                 JEAN       BIRMINGHAM,    MORTGAGE
                                                            21   ELECTRONIC REGISTRATION SYSTEMS,
                                                                 INC., SFR INVESTMENTS POOL 1, LLC,
                                                            22   PEARL       COVE   II  HOMEOWNERS
                                                                 ASSOCIATION, DOE INDIVIDUALS I-X,
                                                            23   inclusive; and ROE CORPORATIONS I-X,
                                                                 inclusive,
                                                            24
                                                                                  Defendants.
                                                            25

                                                            26

                                                            27

                                                            28

                                                                 48998564;1
                                                            1    SFR INVESTMENTS POOL 1, LLC,

                                                            2                      Counter/Crossclaimant,

                                                            3
                                                                 vs.
                                                            4
                                                                 THE BANK OF NEW YORK MELLON FKA
                                                            5    THE BANK OF NEW YORK, AS TRUSTEE
                                                                 FOR THE CERTIFICATEHOLDERS OF
                                                            6    CWALT, INC., ALTERNATIVE LOAN TRUST
                                                                 2005-1CB, MORTGAGE PASS-THROUGH
                                                            7    CERTIFICATES,     SERIES     2005-1CB;
                                                                 MORTGAGE ELECTRONIC REGISTRATION
                                                            8    SYSTEMS, INC. as nominee beneficiary for
                                                                 MIRAD     FINANCIAL     GROUP;     JEAN
                                                            9    BIRMINGHAM, an individual,

                                                            10                     Counter/Crossdefendants.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12            The Bank of New York Mellon fka The Bank of New York, as Trustee for the
AKERMAN LLP




                                                            13   Certificateholders of CWALT, Inc., Alternative Loan Trust 2005-1CB, Mortgage Pass-Through

                                                            14   Certificates, Series 2005-1CB (BoNYM), SFR Investments Pool 1, LLC (SFR), and Pearl Cove II

                                                            15   Homeowners Association (Pearl Cove), hereby stipulate and agree that BoNYM shall have an

                                                            16   additional seven (7) days, up to and including June 12, 2019, to file its reply in support of summary

                                                            17   judgment motion which is currently due on June 5, 2019, pursuant to ECF No. 102. The parties are

                                                            18   also in agreement that SFR shall have an additional nine (9) days, up to and including June 12,

                                                            19   2019, to file its reply in support of its motion for summary judgment, which is currently due on June

                                                            20   3, 2019.

                                                            21   ...

                                                            22   ...

                                                            23   ...

                                                            24   ...

                                                            25   ...

                                                            26   ...

                                                            27   ...

                                                            28   ...
                                                                                                                 2
                                                                 48998564;1
                                                                  Case 2:17-cv-01030-MMD-GWF Document 103 Filed 05/24/19 Page 3 of 3




                                                            1             This is the parties' first request for an extension of this deadline, and is not intended to cause

                                                            2    any delay or prejudice to any party.

                                                            3             DATED this 24th day of May, 2019.

                                                            4    AKERMAN LLP                                              KIM GILBERT EBRON
                                                            5
                                                                 /s/ Natalie L. Winslow                                   /s/ Jacqueline A. Gilbert
                                                            6    DARREN T. BRENNER, ESQ.                                  DIANA S. EBRON, ESQ.
                                                                 Nevada Bar No. 8386                                      Nevada Bar No. 10580
                                                            7    NATALIE L. WINSLOW, ESQ.                                 JACQUELINE A. GILBERT, ESQ.
                                                                 Nevada Bar No. 12125
                                                                 JAMIE K. COMBS, ESQ.                                     Nevada Bar No. 10593
                                                            8
                                                                 Nevada Bar No. 13088                                     KAREN L. HANKS, ESQ.
                                                            9    1635 Village Center Circle, Suite 200                    Nevada Bar No. 9578
                                                                 Las Vegas, NV 89134                                      7625 Dean Martin Drive, Suite 110
                                                            10                                                            Las Vegas, NV 89139
                                                                 Attorneys for The Bank of New York Mellon fka
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 The Bank of New York, as Trustee for the Attorneys for SFR Investments Pool 1, LLC
                      LAS VEGAS, NEVADA 89134




                                                            12   Certificateholders of CWALT, Inc., Alternative
                                                                 Loan Trust 2005-1CB, Mortgage Pass-Through
AKERMAN LLP




                                                            13   Certificates, Series 2005-1CB
                                                            14   HALL, JAFFE & CLAYTON, LLP
                                                            15
                                                                 /s/ Ashlie L. Surur
                                                            16   ASHLIE L. SURUR, ESQ.
                                                                 Nevada Bar No. 11290
                                                            17   7425 Peak Drive
                                                                 Las Vegas, NV 89128
                                                            18
                                                                 Attorneys for Pearl Cove II Homeowners
                                                            19   Association
                                                            20

                                                            21
                                                                                                                  ORDER
                                                            22
                                                                          IT IS SO ORDERED:
                                                            23
                                                                                                         _________________________________________
                                                            24                                           UNITED STATES DISTRICT COURT JUDGE
                                                            25

                                                            26                                                  May 28, 2019
                                                                                                         DATED: _________________________________

                                                            27

                                                            28
                                                                                                                    3
                                                                 48998564;1
